Exhibit 10.1
 
RENEWAL OF
 
EMPLOYMENT AGREEMENT BETWEEN
 
WILLIAM J. REUTER AND
 
SUSQUEHANNA BANCSHARES, INC.
 
As of Wednesday, January 16, 2002 employment of William J. Reuter is hereby
deemed to be renewed for three (3) years under the terms and conditions per the
employment agreement dated March 12, 2001, but effective as of February 28, 2001
as amended.
 
The base salary as per Section 4.1 will be $420,000 per year.
 
Attest:
  
SUSQUEHANNA BANCSHARES, INC.
      
/s/ Lisa M. Cavage                                         
  
By: /s/ Edward Balderston, Jr.                                         
Secretary
  
Senior Vice President and Group Executive
      
(SEAL)
    



31